DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 canceling Claims 7, 19, and 20, amending Claims 1, 9, 13 – 15, and 18, and adding new Claims 21 - 24 has been entered.  Claims 1 – 6, 8, 9, 11 – 18, and 21 – 24 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 8, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (6,164,060), as evidenced by He et al. (20100219509) in view of Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Bewlay et al. (20090042054) in view of Ghosh, G. and Olson, G.B., “Integrated design of Nb-based superalloys: Ab initio calculations, computational thermodynamics and kinetics, and experimental results”, Acta Materialia, Vol. 55, Elsevier Ltd., March 23, 2007 hereinafter “Ghosh” in view of O’Hara (6,447,932).
Regarding Claim 1, Myers teaches, in Fig. 1, the invention as claimed, including an engine component (rocket engine nozzle) having a surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle], the engine component (rocket engine nozzle) comprising: a substrate (10) formed from a substrate material comprising a refractory metal (Abstract and Col. 3, ll. 3 – 10 ‘refractory niobium such as C-129Y’) as the primary constituent [As evidenced by He Para. [0052], niobium was the primary constituent of C-129Y which was 80% niobium (Nb), 10% tungsten (W), 10% hafnium (Hf), and 0.1% Yttrium (Y)]; a thermal barrier coating (Col. 3, ll. 3 – 6 teaches ‘protective inner layer 12 which acts as an oxidation as well as a thermal barrier’.) defining at least a portion of the surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle].
Myers is silent on said ‘protective inner layer 12’ being a diffusion aluminide coating formed on the substrate, the diffusion aluminide coating comprising aluminum interdiffused with the substrate material.  Majumdar teaches, in Abstract, Pg. 635, first 

    PNG
    media_image1.png
    481
    583
    media_image1.png
    Greyscale

2 and RAl3, where R is the refractory metal.  Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”, i.e., NbAl2, NbAl were include in the “other intermetallic phases”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”; therefore, a plurality of intermediate phases, such as NbAl and NbAl2, were formed in addition to the NbAl3 phase.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating where “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which confer oxidation resistance in a range of aggressive environments”.  Ghosh teaches, on Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 3 layer resulting in portions of the NbAl3 layer decomposing to form a NbAl2 intermetallic phase at the interfaces between the NbAl3 layer and the Al2O3 scale layer.  Majumdar teaches, in Fig. 5 (above), the Al2O3 scale layer (c) formed on the intermetallic NbAl3 layer (b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar, with the diffusion aluminide coating includes at least two of the following intermetallic compounds: NbAl, NbAl2, and NbAl3 of Majumdar, Bewlay, and Ghosh to facilitate providing oxidation resistance in a range of aggressive environments by providing a plurality of different intermetallic compounds in the diffusion aluminide coating, as taught by Bewlay.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Majumdar, Bewlay, and Ghosh, would have had the diffusion aluminide coating includes at least two intermetallic compounds, e.g., NbAl, NbAl2, and NbAl3, because both Majumdar and Bewlay explicitly teach that a plurality of different intermediate intermetallic compounds/phases were formed during the diffusion process and Ghosh teaches that portions of the NbAl3 layer decomposed to form a NbAl2 intermetallic phase/compound at interfaces between the NbAl3 layer and the Al2O3 scale layer during growth of the Al2O3 scale layer because the aluminum (Al) atoms in the Al2O3 scale layer came from the NbAl3 layer.
Myers, i.v., Majumdar, Bewlay, and Ghosh, as discussed above, is silent on said thermal barrier coating being a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating.  O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. MPEP 2143(B).
Re Claim 2, Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above; except, further comprising a thermally grown oxide layer disposed over the diffusion aluminide layer, wherein the thermal barrier coating is disposed on the thermally grown oxide layer.  Majumdar further teaches, in Fig. 5 above, a thermally grown (10 hours at 1,000 °C) oxide layer (Al2O3 - Fig. 5 – region ‘C’, shown above) disposed over the diffusion aluminide layer (Fig. 5 – region ‘B’, shown above).  O’Hara further teaches, in Fig. 2 and Col. 3, ll. 57 – 67, the thermal barrier coating (26) is disposed on the thermally grown oxide layer (28) because the aluminum oxide (Al2O3) grown on the diffusion aluminide layer (24) chemically bonded the thermal barrier coating (26) to the diffusion aluminide layer (24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the 
Re Claim 3, Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above; except, wherein the engine component does not include a metal overlay coating between the substrate and the thermally grown oxide layer.  Majumdar further teaches, in Fig. 5 above, the engine component (Fig. 5) does not include a metal overlay coating between the substrate (Fig. 5 – region ‘A’, shown above) and the thermally grown oxide layer (Fig. 5 – region ‘C’, shown above).  As shown in Majumdar - Fig. 5 above, only the diffusion aluminide layer (region ‘B’) was between the substrate (region ‘A’) and the thermally grown oxide layer (region ‘C’).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, with the further teaching of Majumdar because the oxidation protective coating of Majumdar did not require metal overlay coating between the substrate and the thermally grown oxide layer.
Re Claim 4, Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above; except, further comprising an alumina layer formed on the diffusion aluminide coating and underlying the thermal barrier coating.  Majumdar further teaches, in Fig. 5 above, an alumina (Al2O3 - Fig. 5 – region ‘C’, shown above) layer formed on the diffusion aluminide coating (Fig. 5 – region ‘B’, 2O3) grown on the diffusion aluminide layer (24) chemically bonded the thermal barrier coating (26) to the diffusion aluminide layer (24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, with the further teachings of Majumdar and O’Hara to facilitate chemically bonding the thermal barrier coating to the diffusion aluminide layer by growing the alumina layer over the diffusion aluminide layer before applying the thermal barrier coating over the alumina layer.
Re Claim 5, Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above and Myers further teaches, in Col. 3, ll. 7 – 10, wherein the refractory metal is niobium.
Re Claim 6, Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above; except, wherein the diffusion aluminide coating has a thickness of 50 micrometers or greater.  Majumdar further teaches, in Fig. 3 and Pg. 637, first column, last paragraph, the diffusion aluminide coating (NbAl3) had a thickness of 50 micrometers or greater, in this case 90 micrometers.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, with the diffusion aluminide coating has a thickness of 50 micrometers or greater because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating that had a thickness and the 90 micrometer thick diffusion aluminide coating, were known in the art, and one skilled MPEP 2143(B).
Re Claim 8, Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above and Myers further teaches, in Fig. 1, a rocket engine comprising a nozzle through which the combustion gases flow [function of rocket engine nozzle], wherein the nozzle comprises the engine component of claim 1 and said surface is a radially inward facing surface (inner surface with protective coating 12) of the nozzle.
Re Claim 22, Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above and Myers further teaches, in Abstract and Col. 4, ll. 25 - 30, a rocket engine (Fig. 1) comprising the engine component of claim 1 in the form of a nozzle (wide bottom portion) through which the combustion gases flow (function of nozzle), wherein the diffusion aluminide coating (oxidation barrier layer) and the thermal barrier (thermal barrier) coating are present along an entire radially inward facing surface of the nozzle.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the limitations of Claim 22 because Myers teaches that the “entire inner surface of the refractory metal shell has a thermal and oxidation barrier layer applied thereto”.

Regarding Claim 18, Myers teaches, in Fig. 1, the invention as claimed, a rocket engine comprising a nozzle having a surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle], the nozzle comprising: a substrate (10) formed from a substrate material (Abstract and Col. 3, ll. 3 – 10 ‘refractory niobium such as C-129Y’) having a composition in which the majority elemental constituent [As evidenced by He Para. [0052], niobium was the primary constituent of C-129Y which was 80% niobium (Nb), 10% tungsten (W), 10% hafnium (Hf), and 0.1% Yttrium (Y)] has a melting point greater than 2000 °C [Niobium melting point was 2,477 °C]; a thermal barrier coating (Col. 3, ll. 3 – 6 teaches ‘protective inner layer 12 which acts as an oxidation as well as a thermal barrier’.) defines at least a portion of the surface (inner surface) of the nozzle in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle].
Myers is silent on said ‘protective inner layer 12’ being a diffusion aluminide coating formed on the substrate, the diffusion aluminide coating comprising aluminum interdiffused with the substrate material and at least two different intermetallic compounds, wherein each intermetallic compound comprises aluminum and the majority elemental constituent of the substrate material and a layer of alumina on the diffusion aluminide coating.  Majumdar teaches, in Abstract, Pg. 635, first column, Pg. 637 “3.1 Aluminide and alumino-silicide coatings”, Fig. 5, and Pg. 638, first column, last paragraph continuing on to second column, first paragraph, a diffusion aluminide coating (Fig. 5 – region ‘B’, shown above) formed on a Niobium substrate (Fig. 5 – 5Si3, NbAl2, Nb3Si, NbAl) comprises aluminum and the majority elemental constituent of the substrate material (Niobium - Nb) and a layer of alumina (Al2O3 - Fig. 5 – region ‘C’, shown above) on the diffusion aluminide coating (Fig. 5 – region ‘B’, shown above).  Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”, i.e., NbAl2, NbAl were include in the “other intermetallic phases”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”; therefore, a plurality of intermediate phases, such as NbAl and NbAl2, were formed in addition to the NbAl3 phase.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Bewlay teaches, in Para. [0019], that “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 scale layer was formed by pulling aluminum (Al) atoms from the NbAl3 layer resulting in portions of the NbAl3 layer decomposing to form a NbAl2 intermetallic phase at the interfaces between the NbAl3 layer and the Al2O3 scale layer.  Majumdar teaches, in Fig. 5 (above), the Al2O3 scale layer (c) formed on the intermetallic NbAl3 layer (b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers with said ‘protective inner layer 12’ being a diffusion aluminide coating formed on the substrate, the diffusion aluminide coating comprising aluminum interdiffused with the substrate material and at least two different intermetallic compounds, wherein each intermetallic compound comprises aluminum and the majority elemental constituent of the substrate material and a layer of alumina on the diffusion aluminide coating of Majumdar because Majumdar teaches, on Pg. 635, first column, that said diffusion aluminide coating protected the Niobium substrate from embrittlement by oxygen contamination due to Niobium’s low oxidation resistance at high temperatures.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar, with the diffusion aluminide coating includes at least two of the following intermetallic compounds: NbAl, NbAl2, and NbAl3 of Majumdar, Bewlay, and Ghosh to facilitate providing oxidation resistance in a range of aggressive environments by providing a plurality of different intermetallic compounds in the diffusion aluminide coating, as taught by Bewlay.  It would have been obvious to one of ordinary skill in the 2, and NbAl3, because both Majumdar and Bewlay explicitly teach that a plurality of different intermediate intermetallic compounds/phases were formed during the diffusion process and Ghosh teaches that portions of the NbAl3 layer decomposed to form a NbAl2 intermetallic phase/compound at interfaces between the NbAl3 layer and the Al2O3 scale layer during growth of the Al2O3 scale layer.
Myers, i.v., Majumdar, Bewlay, and Ghosh, as discussed above, is silent on said thermal barrier coating being a ceramic-based thermal barrier coating over the layer of alumina.  O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. 15 – 28, a ceramic-based thermal barrier coating (26) disposed over the diffusion aluminide coating (24).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Myers, i.v., Majumdar, Bewlay, and Ghosh, with the ceramic-based thermal barrier coating of O’Hara because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating with a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating, were known in the art, and one skilled in the art could have substituted the ceramic-based thermal barrier coating for the unknown thermal barrier coating of Myers, i.v., Majumdar, Bewlay, and Ghosh, with no change in their respective functions, to yield predictable results, i.e., the ceramic-based thermal barrier coating would protect the diffusion aluminide coated metal substrate from the high temperature engine combustion gases. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (6,164,060), as evidenced by He et al. (20100219509) in view of Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Bewlay et al. (20090042054) in view of Ghosh, G. and Olson, G.B., “Integrated design of Nb-based superalloys: Ab initio calculations, computational thermodynamics and kinetics, and experimental results”, Acta Materialia, Vol. 55, Elsevier Ltd., March 23, 2007 hereinafter “Ghosh” in view of O’Hara (6,447,932) in further view of Ring et al. (5,613,299).
Re Claim 21, Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed; except, a rocket engine comprising the engine component of claim 1, wherein the diffusion aluminide coating is disposed along a throat of the rocket engine.  Ring teaches, in Fig. 1 and Col. 3, ll. 30 - 45, a one-piece refractory metal rocket engine having a barrel section (11 – combustion chamber), throat (15), and nozzle (16, 18).  Ring teaches, in Col. 1, ll. 35 – 45, that it was conventional to manufacture the thruster/rocket engine out of niobium alloy refractory metal.  Ring teaches, in Col. 3, ll. 40 – 50, that the refractory metal alloy included columbium-hafnium alloy.  Columbium was the original name for niobium.  As evidenced by He, niobium-hafnium alloy was known in the art by the trade names of C-103 or C-129Y.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Myers, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, with the one-piece refractory metal rocket engine having a throat made MPEP 2143(B).


Claims 1 – 6, 8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ring et al. (5,613,299), as evidenced by He et al. (20100219509) in .
Regarding Claim 1, Ring teaches, in Fig. 1, the invention as claimed, including an engine component (rocket engine nozzle) having a surface (inner surface) in direct contact with engine combustion gases during engine operation [function of rocket engine nozzle], the engine component [ Fig. 1 - rocket engine comprising a combustion chamber (11), throat (15), and nozzle (16, 18)] comprising: a substrate formed from a substrate material comprising a refractory metal (Col. 1, ll. 35 – 45 and Col. 3, ll. 40 – 50) as the primary constituent.  Ring teaches, in Col. 1, ll. 35 – 45, that it was conventional to manufacture the thruster/rocket engine out of niobium alloy refractory metal.  Ring teaches, in Col. 3, ll. 40 – 50, that the refractory metal alloy included columbium-hafnium alloy.  Columbium was the original name for niobium.  As evidenced by He Para. [0052], niobium was the primary constituent of C-103 which was 89% niobium (Nb), 10% hafnium (Hf), and 1% Titanium (Ti).  As evidenced by He Para. [0052], niobium was the primary constituent of C-129Y which was 80% niobium (Nb), 10% tungsten (W), 10% hafnium (Hf), and 0.1% Yttrium (Y).
Ring is silent on a diffusion aluminide coating formed on the substrate, the diffusion aluminide coating comprising aluminum interdiffused with the substrate 2 and RAl3, where R is the refractory metal.
Majumdar teaches, in Abstract, Pg. 635, first column, Pg. 637 “3.1 Aluminide and alumino-silicide coatings”, Fig. 5 (shown above) and Pg. 638, first column, last paragraph continuing on to second column, first paragraph, a diffusion aluminide coating (Fig. 5 – region ‘B’, shown below) formed on a Niobium (refractory metal) substrate (Fig. 5 – region ‘A’), the diffusion aluminide coating comprising aluminum (Al) interdiffused with the substrate material (Nb) as shown in Fig. 4.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ring with the diffusion aluminide coating formed on the substrate, the diffusion aluminide coating comprising aluminum interdiffused with the substrate material of Majumdar because Majumdar teaches, on Pg. 635, first column, that said diffusion aluminide coating protected the Niobium substrate from embrittlement by oxygen contamination due to Niobium’s low oxidation resistance at high temperatures, e.g., temperatures of combustion gases of a rocket engine.
Ring, i.v., Majumdar, as discussed above, is silent on wherein the diffusion aluminide coating includes at least two of the following intermetallic compounds: RAl, RAl2 and RAl3, where R is the refractory metal.  Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”, i.e., NbAl2, NbAl were include in the “other intermetallic phases”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”; therefore, a plurality of intermediate phases, such as NbAl and NbAl2, were formed in addition to the NbAl3 phase.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating where “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which confer oxidation resistance in a range of aggressive environments”.  Ghosh teaches, on Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 scale layer was formed by pulling aluminum (Al) atoms from the NbAl3 layer resulting in portions of the NbAl3 layer decomposing to form a NbAl2 intermetallic phase at the interfaces between the NbAl3 layer and the Al2O3 scale layer.  Majumdar teaches, in Fig. 5 (above), the Al2O3 scale layer (c) formed on the intermetallic NbAl3 layer (b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ring, i.v., Majumdar, with the diffusion aluminide coating includes at least two of the following intermetallic compounds: NbAl, NbAl2, and NbAl3 of Majumdar, Bewlay, and Ghosh to facilitate providing oxidation 2, and NbAl3, because both Majumdar and Bewlay explicitly teach that a plurality of different intermediate intermetallic compounds/phases were formed during the diffusion process and Ghosh teaches that portions of the NbAl3 layer decomposed to form a NbAl2 intermetallic phase/compound at interfaces between the NbAl3 layer and the Al2O3 scale layer during growth of the Al2O3 scale layer because the aluminum (Al) atoms in the Al2O3 scale layer came from the NbAl3 layer.
Ring, i.v., Majumdar, Bewlay, and Ghosh, as discussed above, is silent a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating, the thermal barrier coating defining at least a portion of the surface in direct contact with engine combustion gases during engine operation.  O’Hara teaches, in Fig. 2, Col. 3, ll. 57 – 67, and Col. 4, ll. 15 – 28, a ceramic-based thermal barrier coating (26) disposed over a diffusion aluminide coating (24).  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Myers, i.v., Majumdar, Bewlay, and Ghosh, with the ceramic-based thermal barrier coating of O’Hara because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating with a ceramic-based thermal barrier coating disposed over the diffusion aluminide coating, were known in the art, in combination each one of the components would MPEP 2143(A).
Re Claim 2, Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above; except, further comprising a thermally grown oxide layer disposed over the diffusion aluminide layer, wherein the thermal barrier coating is disposed on the thermally grown oxide layer.  Majumdar further teaches, in Fig. 5 above, a thermally grown (10 hours at 1,000 °C) oxide layer (Al2O3 - Fig. 5 – region ‘C’, shown above) disposed over the diffusion aluminide layer (Fig. 5 – region ‘B’, shown above).  O’Hara further teaches, in Fig. 2 and Col. 3, ll. 57 – 67, the thermal barrier coating (26) is disposed on the thermally grown oxide layer (28) because the aluminum oxide (Al2O3) grown on the diffusion aluminide layer (24) chemically bonded the thermal barrier coating (26) to the diffusion aluminide layer (24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, with the further teachings of Majumdar and O’Hara to facilitate chemically bonding the thermal barrier coating to the diffusion aluminide layer by thermally growing the oxide layer over the diffusion aluminide layer before applying the thermal barrier coating over the thermally grown oxide layer.
Claim 3, Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above; except, wherein the engine component does not include a metal overlay coating between the substrate and the thermally grown oxide layer.  Majumdar further teaches, in Fig. 5 above, the engine component (Fig. 5) does not include a metal overlay coating between the substrate (Fig. 5 – region ‘A’, shown above) and the thermally grown oxide layer (Fig. 5 – region ‘C’, shown above).  As shown in Majumdar - Fig. 5 above, only the diffusion aluminide layer (region ‘B’) was between the substrate (region ‘A’) and the thermally grown oxide layer (region ‘C’).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, with the further teaching of Majumdar because the oxidation protective coating of Majumdar did not require metal overlay coating between the substrate and the thermally grown oxide layer.
Re Claim 4, Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above; except, further comprising an alumina layer formed on the diffusion aluminide coating and underlying the thermal barrier coating.  Majumdar further teaches, in Fig. 5 above, an alumina (Al2O3 - Fig. 5 – region ‘C’, shown above) layer formed on the diffusion aluminide coating (Fig. 5 – region ‘B’, shown above).  O’Hara further teaches, in Fig. 2 and Col. 3, ll. 57 – 67, the thermal barrier coating (26) is disposed on an alumina layer (28) formed on the diffusion aluminide coating (24) because the alumina (Al2O3) grown on the diffusion aluminide layer (24) chemically bonded the thermal barrier coating (26) to the diffusion aluminide layer (24).  It would have been obvious to one of ordinary skill in the art, before the 
Re Claim 5, Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above and Ring further teaches, in Col. 1, ll. 35 – 45 and Col. 3, ll. 40 – 50, wherein the refractory metal is niobium.
Re Claim 6, Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above; except, wherein the diffusion aluminide coating has a thickness of 50 micrometers or greater.  Majumdar further teaches, in Fig. 3 and Pg. 637, first column, last paragraph, the diffusion aluminide coating (NbAl3) had a thickness of 50 micrometers or greater, in this case 90 micrometers.  It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, with the diffusion aluminide coating has a thickness of 50 micrometers or greater because all the claimed elements, i.e., the metal substrate protected by a diffusion aluminide coating that had a thickness and the 90 micrometer thick diffusion aluminide coating, were known in the art, and one skilled in the art could have substituted the 90 micrometer thick diffusion aluminide coating of Majumdar for the unknown diffusion aluminide coating thickness of Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, with no change in their respective functions, to yield predictable results, i.e., the 90 micrometer thick diffusion aluminide coating would MPEP 2143(B).
Re Claim 8, Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above and Ring further teaches, in Fig. 1, a rocket engine (10) comprising a nozzle (16, 18) through which the combustion gases flow [function of rocket engine nozzle], wherein the nozzle comprises the engine component of claim 1 and said surface is a radially inward facing surface (in other words the surfaces exposed to the hot combustion gases) of the nozzle.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, taught the limitations of Claim 8 because it would have been obvious to protect all the radially inward facing surfaces of the rocket engine from the hot combustion gases by applying the diffusion aluminide coating, thermally grown oxide layer, and ceramic-based thermal barrier coating to all the surfaces exposed to said hot combustion gases.  
Re Claims 21 and 22, Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, teaches the invention as claimed and as discussed above and Ring further teaches, in Fig. 1, a rocket engine (10 - Fig. 1) comprising the engine component of claim 1, said rocket engine having (Claim 21) a throat (15) and (Claim 22) a nozzle (16, 18) through which the combustion gases flow (function of nozzle).  Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, as discussed above, is silent on (Claim 21) wherein the diffusion aluminide coating is disposed along said throat and silent on (Claim 22) wherein the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Ring, i.v., Majumdar, Bewlay, Ghosh, and O’Hara, taught the limitations of Claims 21 and 22 because it would have been obvious to protect all the radially inward facing surfaces of the rocket engine from the hot combustion gases by applying the diffusion aluminide coating, thermally grown oxide layer, and ceramic-based thermal barrier coating to all the surfaces exposed to said hot combustion gases.  Accordingly, it would have been obvious to one of ordinary skill in the art to have the diffusion aluminide coating disposed along said throat and to have the diffusion aluminide coating and the thermal barrier coating on the entire radially inward facing surface of the nozzle to protect the refractory metal substrate from the hot combustion gases.


Claims 9 and 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Olson et al. (6,045,863) in view of Cavanaugh et al. (8,916,005).
Regarding Claim 9, Majumdar teaches, on Pg. 636, first column, the invention as claimed, including a method of forming a protective coating on a substrate material (niobium), the method comprising the steps of: providing a bed of solid particulate material comprising a combination of aluminum metal (Pg. 636, first column “The pack 2O3, and NH4F…for aluminide coating experiments…”) and a halide activator (NH4F – ammonium fluoride); bringing a coating chamber (Pg. 636, first column - the cylindrical alumina crucible) to a diffusion temperature (1,000 °C) with the substrate material (~99.9% pure niobium substrate samples) and the bed of particulate material (mixture of Al, Al2O3, and NH4F) inside the chamber (cylindrical alumina crucible), wherein the halide activator (NH4F – ammonium fluoride) sublimes and reacts with the aluminum metal (ground Al or Al2O3) in the bed of particulate material to form a vapor comprising aluminum from the aluminum metal (Pg. 638, first column, last paragraph teaches “The gaseous fluorides like SiF3, SiF2, SiF and AlF2, AlF, form due to the reactions between Si and Al with the activator, are responsible for deposition of silicon and aluminum respectively on the surface of the substrate”.), whereby aluminum from said vapor diffuses into the substrate material to form an aluminide diffusion coating, (Pg. 637, first column, last paragraph teaches “During coating process, there is a continuous deposition of aluminum on the substrate surface from the fluoride vapors” and teaches a 90 micrometer thick aluminide diffusion coating of NbAl3).
Majumdar is silent on the halide activator being an aluminum halide activator and said vapor comprising aluminum from said aluminum metal in addition to aluminum from the aluminum halide activator.  Olson teaches, in Abstract, Col. 2, ll. 48 – 63, and Col. 4, ll. 3 – 13, a similar method of forming a protective coating on a substrate material using an aluminum source and a halide activator that served as a transporter or carrier of aluminum to the surface of the substrate material.  Olson teaches, in Col. 4, ll. 3 – 14, that the halide activator could be any one of a number of halide compounds including aluminum trifluoride (AlF3), sodium fluoride, lithium fluoride, ammonium fluoride (NH4F), ammonium chloride, potassium fluoride, potassium bromide, and mixtures thereof.  Applicant disclosed, in Para. [0041], that the activator could be “aluminum trifluoride or another aluminum halide. The vapor thus formed includes aluminum both from the aluminum coating source metal and from the activator material itself”.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Majumdar with the halide activator being an aluminum halide activator, in this case aluminum trifluoride (AlF3), because all the claimed elements, i.e., the method of forming a protective coating on a substrate material using an aluminum source and a halide activator where said halide activator was aluminum trifluoride (AlF3), were known in the art, and one skilled in the art could have substituted the aluminum trifluoride (AlF3) halide activator of Olson for the ammonium fluoride (NH4F) halide activator of Majumdar, with no change in their respective functions, to yield predictable results, i.e., the aluminum trifluoride halide activator would sublime and function as a transport vapor that transported aluminum, both from the aluminum coating source metal and from the activator material itself, to the surface of the substrate material. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).
Majumdar, i.v., Olson, as discussed above, is silent on wherein the method is a non-contact vapor phase aluminide process in which the substrate material does not contact the aluminum metal in the bed of particulate material.  Majumdar teaches, in Abstract and Pg. 635, first column, aluminide diffusion coating on niobium substrate using a halide activated pack cementation process (HAPC).  Cavanaugh teaches, in Col. 1, l. 54 to Col. 2, l. 5, that pack cementation and non-contact vapor phase 3) or aluminum chloride (AlCl3)) that travels to the surface of the component, where it reacts to reform and deposit aluminum”.  Cavanaugh teaches, in Col. 2, ll. 37 – 60, that “Pack cementation and VPA processes are widely used to form aluminide coatings because of their ability to form coatings of uniform thickness” and “…VPA processes are carried out with the source material placed out of contact with the surface to be aluminized”.
It would have been obvious, to one of ordinary skill in the art at the time of the invention, to modify Majumdar, i.v., Olson, with the aluminide diffusion process being a non-contact vapor phase aluminide process in which the substrate material does not contact the aluminum metal in the bed of particulate material, because all the claimed elements, i.e., the method of forming a protective coating on a substrate material using an aluminum source and a halide activator, the pack cementation diffusion process, and the similar non-contact vapor phase aluminizing/aluminide (VPA) diffusion process, were known in the art, and one skilled in the art could have substituted the non-contact vapor phase aluminizing/aluminide (VPA) diffusion process of Cavanaugh for the halide activated pack cementation process of Majumdar, i.v., Olson, with no change in their respective functions, to yield predictable results, i.e., the aluminum trifluoride halide MPEP 2143(B).
Re Claims 11 and 12, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above and Majumdar further teaches, on Pg. 636, first column, wherein (Claim 11) the substrate material comprises a refractory metal as the primary constituent (~99.9% niobium) and (Claim 12) the refractory metal is niobium.  
Re Claim 13, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above and Majumdar further teaches wherein the refractory metal (niobium) is arranged in a lattice structure (Pg. 639, Table 1 ‘Lattice parameters’) within the substrate material before the aluminide diffusion coating is formed (Fig. 2 and 4), and atoms of the refractory metal (Nb - niobium) are replaced by aluminum atoms (Al) in the lattice structure during the coating process, best seen in Fig. 2(a) and Fig. 4.  As shown in Fig. 2(a), in the diffusion portion of the substrate the aluminum atoms [dark atoms in Fig. 2(a)] replaced the niobium atoms [light atoms in Fig. 2(a)].  As shown in Fig. 4, in the diffusion portion of the substrate the concentration of aluminum atoms increased while the concentration of niobium atoms decreased.
Re Claim 14, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above including wherein the aluminum halide is aluminum trifluoride (AlF3).
Claim 15, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above; except, further comprising the step of maintaining the substrate material at a temperature of at least 1100 °C for at least 15 hours.  Majumdar further teaches, on Pg. 636, first column, maintaining the substrate at a temperature of 1000 °C for 16 hours.  Majumdar further teaches, on Pg. 637, first column, last paragraph, that maintaining the substrate at a temperature of 1000 °C for 16 hours resulted in a coating layer thickness of 90 micrometers.  Majumdar further teaches, on Pg. 635, second column, that “Various process parameters, e.g., temperature, time, pack composition, etc. were optimized to form uniform and adherent coatings, which proved to be resistant against oxidation at higher temperatures”.  Olson further teaches, maintaining the substrate at a temperature between about 982 °C to about 1,121 °C for about four to about seven hours.  Therefore, the temperature and time was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that temperature and time were among the diffusion process parameters that were optimized to form uniform and adherent coatings having a desired thickness. Therefore, since the general conditions of the claim, i.e., that the substrate was maintained at a temperature of at least 1100 °C for at least 15 hours, were disclosed in the prior art by Majumdar and Olson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the diffusion process of Majumdar, i.v., Olson, so that the substrate was maintained at a temperature of at least 1100 °C for at least 15 hours.  It has been held that “[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.", In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Olson et al. (6,045,863) in view of Cavanaugh et al. (8,916,005) as applied to Claim 9 above, and further in view of O’Hara (6,447,932).
Re Claim 16, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above, and Majumdar further teaches, in Fig. 5 above, forming a layer of alumina (Al2O3 - Fig. 5 – region ‘C’, shown above) on the aluminide 2O3) grown on the diffusion aluminide layer (24) chemically bonded the thermal barrier coating (26) to the diffusion aluminide layer (24).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Majumdar, i.v., Olson and Cavanaugh, with the teachings of O’Hara to facilitate chemically bonding the thermal barrier coating to the diffusion aluminide layer by growing the alumina layer over the diffusion aluminide layer before applying the thermal barrier coating over the alumina layer where the thermal barrier coating would protect the diffusion aluminide coated metal substrate from high temperature gases.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Olson et al. (6,045,863) in view of Cavanaugh et al. (8,916,005) as applied to Claim 9 above, and further in view of Stueber et al. (5,866,271).
Re Claim 17, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above; except, further comprising the step of roughening a surface of the substrate material before the step of exposing the substrate material to .


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”, Applied Surface Science, Vol. 257, July 24, 2010 hereinafter “Majumdar” in view of Olson et al. (6,045,863) in view of Cavanaugh et al. (8,916,005) as applied to Claim 9 above, and further in view of Bewlay et al. (20090042054) in view of Ghosh, G. and Olson, G.B., “Integrated design of Nb-based superalloys: Ab initio calculations, computational thermodynamics and kinetics, and experimental results”, Acta Materialia, Vol. 55, Elsevier Ltd., March 23, 2007 hereinafter “Ghosh”.
Re Claim 23, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above; except, further comprising the step of forming at least two of the following intermetallic compounds in the aluminide diffusion coating: RAl, 2, and RAl3, where R is a refractory metal.  Majumdar further teaches, on Pg. 637, first column, last paragraph, “…formation of NbAl3 phase in the coating layer.  NbAl3 has the lowest melting temperature (~1680 °C) compare to other Nb-Al intermetallic phases present in the Nb-Al binary phase diagram”, i.e., NbAl2, NbAl were include in the “other intermetallic phases”.  Majumdar further teaches, on Pg. 638, second column, first paragraph, “…solid-state diffusion followed by preferential formation and growth of different intermediate phases”.  Majumdar further teaches, on Pg. 639, second column, third paragraph, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions”; therefore, a plurality of intermediate phases, such as NbAl and NbAl2, were formed in addition to the NbAl3 phase.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating on a Niobium substrate where “Non-limiting examples of phases which may be within the coating include aluminides (including NbAl3, NbAl2, NbAl3Ti)…”.  Niobium (Nb) was a refractory metal.  Bewlay teaches, in Para. [0019], a similar diffusion aluminide coating where “The types of phases present will depend on a variety of factors, such as the elements present in the alloy substrate; the respective proportions of those elements; and the heating and processing conditions which are used to incorporate aluminum into the region…” and that “The phases which are preferred are those which confer oxidation resistance in a range of aggressive environments”.  Ghosh teaches, on Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 scale layer was formed by pulling aluminum (Al) atoms from the NbAl3 layer resulting in portions of the NbAl3 layer decomposing to form 2 intermetallic phase at the interfaces between the NbAl3 layer and the Al2O3 scale layer.  Majumdar teaches, in Fig. 5 (above), the Al2O3 scale layer (c) formed on the intermetallic NbAl3 layer (b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Majumdar, i.v., Olson and Cavanaugh, with the diffusion aluminide coating includes at least two of the following intermetallic compounds: NbAl, NbAl2, and NbAl3 of Majumdar, Bewlay, and Ghosh to facilitate providing oxidation resistance in a range of aggressive environments by providing a plurality of different intermetallic compounds in the diffusion aluminide coating, as taught by Bewlay.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Majumdar, i.v., Olson, Cavanaugh, Bewlay, and Ghosh, would have had the diffusion aluminide coating includes at least two intermetallic compounds, e.g., NbAl, NbAl2, and NbAl3, because both Majumdar and Bewlay explicitly teach that a plurality of different intermediate intermetallic compounds/phases were formed during the diffusion process and Ghosh teaches that portions of the NbAl3 layer decomposed to form a NbAl2 intermetallic phase/compound at interfaces between the NbAl3 layer and the Al2O3 scale layer during growth of the Al2O3 scale layer because the aluminum (Al) atoms in the Al2O3 scale layer came from the NbAl3 layer.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al., Deposition of aluminide and silicide based protective coatings on niobium”,  as applied to Claim 9 above, and further in view of Ring et al. (5,613,299).
Re Claim 24, Majumdar, i.v., Olson and Cavanaugh, teaches the invention as claimed and as discussed above; except, wherein the substrate material is in the form of a rocket engine nozzle which does not contact the aluminum metal in the bed of particulate material.  Ring teaches, in Fig. 1, a substrate material (refractory metal) is in the form of a rocket engine nozzle (16, 18) having a surface (inner surface) in direct contact with hot rocket engine combustion gases during rocket engine operation.  Ring teaches, in Col. 1, ll. 35 – 45, that it was conventional to manufacture the thruster/rocket engine out of niobium alloy refractory metal.  Ring teaches, in Col. 3, ll. 40 – 50, that the refractory metal alloy included columbium-hafnium alloy.  Columbium was the original name for niobium.
Majumdar further teaches, in Abstract, Pg. 635, first column, Pg. 637 “3.1 Aluminide and alumino-silicide coatings”, Fig. 5 (shown above) and Pg. 638, first column, last paragraph continuing on to second column, first paragraph, a diffusion aluminide coating (Fig. 5 – region ‘B’, shown below) formed on a Niobium (refractory metal) substrate (Fig. 5 – region ‘A’), the diffusion aluminide coating comprising aluminum (Al) interdiffused with the substrate material (Nb) as shown in Fig. 4.  Majumdar teaches, on Pg. 635, first column, that said diffusion aluminide coating protected the Niobium substrate from embrittlement by oxygen contamination due to Niobium’s low oxidation resistance at high temperatures, e.g., temperatures of combustion gases of a rocket engine.  It would have been obvious to one of ordinary 


Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered.  To the extent possible they have been addressed in the rejections above at the appropriate locations, and furthermore they were found not persuasive for the following reasons.

Applicant argues on Pg. 7, first paragraph that “Majumdar only mentions NbAl and NbAl2 as theoretically possible intermetallics omitted from the computational analysis because those compounds did not appear in their real-world conditions.”  This argument is not persuasive because Majumdar, Pg. 639, second column explicitly teaches, “One more thing may be noted here that a number of intermediate phases (e.g., Nb5Si3, NbAl2, Nb3Si, NbAl, etc.) between Nb-Si and Nb-Al are formed in the coating layer depending upon various experimental conditions.”  Majumdar’s teaching of “a number of intermediate phases… are formed” meant that the intermediate phases where actually formed in the coating layer because “are formed” is a positive disclosure.  

Applicant argues on Pg. 7, first paragraph that “…Majumdar is not an enabling disclosure with respect to NbAl and NbAl2 compounds--i.e., there is no guidance for one of ordinary skill in the art to obtain those compounds in a diffusion coating on a refractory metal-containing material”.  This argument is not persuasive because if Majumdar “…is not an enabling disclosure…”, as argued by Applicant, then Applicant’s disclosure would also be a non-enabling disclosure because there is no guidance for one of ordinary skill in the art to obtain the claimed two or more compounds in a diffusion coating on all refractory metal-containing materials, i.e., pure refractory metals and refractory metal alloys.  The original Specification Para. [0009] merely disclosed “In one or more embodiments, the diffusion aluminide coating includes at least two of the following intermetallic compounds: RAl, RAl2 and RAl3, where R is the refractory metal”.  The original Specification Para. [0045] merely disclosed “The diffusion coating layer may include intermetallic compounds made up of the refractory metal and the metal coating material. For example, where aluminum is the diffusion coating material and the refractory metal is a niobium alloy, the diffusion coating layer may include NbAl, NbAl2, and/or NbAl3 in addition to aluminum atoms lodged in interstitial spaces within and between the crystal lattice structures of the refractory metal.”  The original Specification disclosed in Para. [0036] “Some examples of refractory metals include niobium (a.k.a. columbium), molybdenum, tantalum, tungsten, and rhenium. The refractory metal may be the primary constituent, the majority constituent, or substantially the only constituent of the substrate material”.  Applicant’s original disclosure failed to describe any specific aluminide diffusion process details to achieve an aluminide diffusion coating layer including NbAl and NbAl2.  Applicant’s original disclosure failed to describe any specific aluminide diffusion process details to achieve an aluminide diffusion coating layer including NbAl and NbAl3.  Applicant’s original disclosure failed to describe any specific aluminide diffusion process details to achieve an aluminide diffusion coating layer including NbAl2 and NbAl3.  Applicant’s original disclosure failed to describe any specific aluminide diffusion process details to achieve an aluminide diffusion coating layer including NbAl and NbAl2 and NbAl3.  Applicant’s original disclosure failed to describe any specific aluminide diffusion process details to achieve an aluminide diffusion coating layer including: 1) RAl and RAl2 or 2) RAl and RAl3 or 3) RAl2 and RAl3 or 4) RAl and RAl2 and RAl3, where R is any refractory metal.  Instead, Applicant’s original disclosure only described, in Fig. 4 and Paragraphs [0039] to [0045], the conventional steps of known aluminide diffusion processes taught by at least Majumdar, Olson, and Cavanaugh.  Accordingly, applying the known aluminide diffusion processes taught by at least Majumdar, Olson, and Cavanaugh to the refractory metal substrate, in this case Niobium, would have obviously achieved the same results as claimed by Applicant.  Aluminide diffusion involved Physical and Chemical processes.  Aluminum atoms were deposited on the surface(s) of a solid refractory metal substrate by the vapor of the halide activator.  Said Aluminum atoms then diffused into the solid refractory metal substrate were the diffusion depth depended on the temperature and duration of the diffusion process.  Majumdar taught, in Fig. 3, Pg. 636, first column, and Pg. 637, first 3) in a Niobium substrate formed during an aluminide diffusion process at 1,000 °C and sixteen (16) hours.  During the diffusion process said Aluminum atoms either displaced Niobium atoms or chemically combined with Niobium atoms to form various intermetallic phases such as NbAl and NbAl2 and NbAl3, as taught by Majumdar and Belway.  As discussed in the above rejections, Ghosh taught, on Pg. 3283, second column, last sentence continuing on to Pg. 3284, that during oxidation of the intermetallic NbAl3 layer an Al2O3 scale layer was formed by pulling aluminum (Al) atoms from the NbAl3 layer resulting in portions of the NbAl3 layer decomposing to form a NbAl2 intermetallic phase at the interfaces between the NbAl3 layer and the Al2O3 scale layer.  Sun et al., “Oxidation resistance and mechanical characterization of silicide coatings on the Nb-18Ti-14Si-9Al alloy”, International Journal of Refractory Metals & Hard Materials, Vol. 69, Elsevier Ltd., July 30, 2017 teaches, on Pg. 24, second column, that “After oxidation, NbAl2 formed instead of NbAl3…it implied some Al in NbAl3 would diffuse outward to form SiO2(Al2O3), and it lead to the change of aluminide in oxidation process”.  Sun et al. teaches, on Pg. 25, first column that “…while in the coated specimens the interface frontier of the coating and substrate drove to lead Al rich-zone ahead and form NbAl3, after oxidation some Al diffused outward to form NbAl2 instead”.  Sun supports Ghosh’s teachings.  Sato, Y. and Hara, M., “Reducing Effect of a Slight Amount of NaCl Vapor on Pest Oxidation of Ta-75%Al at High Temperature”, Oxidation of Metals, Springer, 2016 teaches, on Pgs. 46 – 47, that Tantalum aluminides (TaAl3) followed a similar decomposition/phase transition into other intermetallic phases as Niobium aluminides (NbAl3) where aluminum depletion of the TaAl3 grains at around the outer surface leads 3 to TaAl2 or TaAl.  Sato teaches, on Pgs. 46 – 47, the chemical reaction equation (3) for TaAl3 phase changing into TaAl2 or for TaAl2 phase changing into TaAl3.  Sato teaches, on Pgs. 46 – 47, the chemical reaction equation (4) for TaAl2 phase changing into TaAl or for TaAl phase changing into TaAl2.  The opposite arrows in the equations mean that the chemical reactions were reversible.  Sato supports Ghosh’s teachings and Sun’s teachings.  Therefore, during the diffusion and oxidation processes multiple chemical reactions took place resulting in multiple intermetallic phases, such as RAl, RAl2 and RAl3, where R is the refractory metal, existing in the refractory metal substrate at the same time.  Applying the same or similar diffusion and oxidation processes, taught in the prior art, to the same or similar refractory metal substrate, taught in the prior art, it would have been obvious to one of ordinary skill in the art, that the same result claimed by Applicant would have been achieved because the Physics and the Chemical reactions were the same.  Applicant’s original disclosure failed to disclose any new Physics or new Chemical reactions that produced unexpected results.  Accordingly, the claimed invention is rendered obvious by the combination of the applied prior art.  The rejections are maintained.

Applicant argues on Pg. 8, second paragraph regarding Claim 9 that “…Olson teaches away from using elemental aluminum (column 4, lines 24-26) as the aluminum source as in Majumdar in any case”.  This argument is not persuasive because it has been held that ““the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 MPEP 2145(X)(D)(1).  Applicant is not and has not claimed Olson’s “…desired low activitly, outwardly diffusing, two zone microstructure” (Col. 4, ll. 24 – 28).  Olson taught, in Col. 3, ll. 35 – 45, that “A key feature of the invention is that the resultant coating after heat treatment has an outward type diffusion aluminide coating microstructure characterized by two distinct zones resulting in the desirable properties of resistance to oxidation degradation as well as resistance to thermal fatigue cracking”.  Therefore, Olson does not teach away because Olson does not criticize, discredit, or otherwise discourage the solution claimed which was just the conventionally known diffusion aluminide coating.  Furthermore, Olson was just used to teach, in Col. 4, ll. 3 – 15, that “…aluminum tri-fluoride, sodium fluoride, lithium fluoride, ammonium fluoride, ammonium chloride, potassium fluoride, potassium bromide, and mixtures thereof” were known halide activators used in conventional aluminide diffusion processes.  The rejections are maintained.
Applicant argues on Pg. 8, last paragraph continuing on to Pg. 9 regarding Claim 15 that “…Bewlay specifically warns against diffusion temperatures in the context of aluminide coatings on refractory alloys due to the formation of non-aluminum oxides during post processing (see paragraph [0031])”.  This argument is not persuasive because reference Bewlay was not applied in the Claim 15 rejection in the Office Action mailed on 05/07/2021.  The Claim 15 rejection in said Office Action relied on the combination of Majumdar, i.v., Olson.  The rejections are maintained.
Pg. 9, second paragraph about Claim 18 refer back to Applicant’s previous arguments about Claim 1 which have been addressed above.

Applicant’s arguments on Pg. 9, third paragraph continuing on to Pg. 10 regarding new Claims 21 – 24 have been addressed in the above 35 USC 103 rejections.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LORNE E MEADE/Primary Examiner, Art Unit 3741